J -S59005-19



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                       :   IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA

               v.


 DESMOND JANQDHARI,

                    Appellant                           No. 2762 EDA 2018

        Appeal from the Judgment of Sentence Entered April 11, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0003047-2014

BEFORE:   LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

CONCURRING MEMORANDUM BY McLAUGHLIN, J.:

                                                          FILED DECEMBER 30, 2019

      I respectfully concur in the result. Desmond Janqdhari's Pa.R.A.P.

2119(f) statement asks us to grant review of whether the imposition of

consecutive sentences resulted in an aggregate sentence that was "unduly

harsh, considering the   .   .   .       length of imprisonment." Janqdhari's Br. at 26

(quoting Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa.Super. 2012)).

I conclude that this states          a   substantial question, pursuant to Lamonda. I

nonetheless concur in the result, as I perceive no abuse of discretion in the

imposition of consecutive sentences in this case.